The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                   SUMMARY
                                                                June 24, 2021

                                2021COA85

No. 17CA1328, People v. Daley — Evidence — Witnesses —
Opinion as to Truthfulness

     A division of the court of appeals holds that the trial court

erred by allowing the prosecutor to ask a police detective whether

the victim’s in-court testimony was consistent with her out-of-court

statements. The division concludes, however, that this error was

harmless. Because it rejects the defendant’s other claims of error,

the division affirms the judgment of conviction.
COLORADO COURT OF APPEALS                                       2021COA85


Court of Appeals No. 17CA1328
Boulder County District Court No. 15CR1974
Honorable Maria E. Berkenkotter, Judge


The People of the State of Colorado,

Plaintiff-Appellee,

v.

Carri Lyn Daley,

Defendant-Appellant.


                            JUDGMENT AFFIRMED

                                 Division VI
                         Opinion by JUDGE BERGER
                       Richman and Welling, JJ., concur

                          Announced June 24, 2021


Philip J. Weiser, Attorney General, Trina K. Taylor, Assistant Attorney General,
Denver, Colorado, for Plaintiff-Appellee

Megan A. Ring, Colorado State Public Defender, Anne T. Amicarella, Deputy
State Public Defender, Denver, Colorado, for Defendant-Appellant
¶1        Defendant, Carri Lyn Daley, appeals her convictions for one

 count of sexual assault on a child by one in a position of trust and

 as part of a pattern of sexual abuse, four counts of aggravated

 incest, one count of internet sexual exploitation of a child, four

 counts of sexual exploitation of a child, and one count of

 contributing to the delinquency of a minor.

¶2        One of the many issues raised by Daley is whether it was

 permissible for a police detective to testify that the victim’s

 testimony was consistent with her out-of-court statements. We

 hold in Part II.D.1, infra, that the court erred by allowing this

 testimony because it constituted an opinion on the truthfulness of

 the victim. We conclude, however, that this error was harmless.

 Because we reject Daley’s other claims of error, we affirm her

 convictions.

                 I.   Relevant Facts and Procedural History

¶3        At trial, the prosecution presented evidence from which the

 jury could find the following facts.

     A.     Abuse Relating to Communication With “the British Guy”

¶4        When the victim was fourteen years old, Daley (the victim’s

 mother) began exchanging online messages with a man she called


                                      1
 “the British Guy.” He messaged Daley that he had the sexual

 fantasy of having a threesome with a mother and daughter and that

 he would travel to Colorado to meet them.

¶5    The victim testified that Daley sent sexually explicit photos of

 the victim to the British Guy. The photos included Daley and the

 victim kissing, touching each other’s breasts, and using vibrators

 on each other’s genitals.

¶6    Daley and the victim discussed whether the victim should lose

 her virginity to the British Guy. The victim told Daley that she

 wanted to have sex with someone else first. With Daley’s help, the

 victim met a twenty-one-year-old man online who agreed to have

 sex with her. The victim testified that she had sex with the man

 and discussed it with Daley. Ultimately, the British Guy never

 came to Colorado.

                     B.    Abuse Relating to “Daddy”

¶7    The victim testified that Daley kissed her, touched her breasts,

 and touched her vagina after Daley had “phone sex” with someone

 Daley had met online. The victim testified that Daley referred to

 this person as “Daddy.”




                                    2
                   C.   Abuse Relating to Nick Helton

¶8     Daley traveled to California to visit a man she had met online.

  Daley texted the victim about her sexual encounters and bought the

  victim a vibrator. On this trip, Daley also met Nick Helton. Daley

  texted the victim about having sex with Helton.

¶9     Daley continued communicating with Helton on an instant

  messaging application when she returned to Colorado. Daley,

  Helton, and the victim also communicated in a group chat on the

  same application. Daley and the victim sent messages back and

  forth, which Helton could see, about having group sex with Helton.

  In a private message to Helton, Daley said, “[s]o have we teased you

  enough that you’re just ready to throw [u]s down and fuck us

  both?”

¶ 10   Helton flew to Colorado. While there, he had group sex with

  Daley and the victim, who was seventeen years old at the time. The

  victim testified that she tried to leave when the other two removed

  their clothes, but Helton told her she had to stay. The victim

  testified that she touched Daley’s breasts, Daley “tried” to touch the

  victim’s breasts, and Helton had sex with the victim.




                                    3
¶ 11   The next day, Helton returned to California. He and Daley

  messaged regarding their concern of how the victim was doing.

                        D.    The Victim’s Outcry

¶ 12   Daley and Helton continued their relationship over the next

  few months. At some point, Daley again traveled to California to

  see him.

¶ 13   While Daley was gone, the victim told two friends about some

  of the abuse. The friends were shocked, which confused the victim,

  who testified that she thought Daley’s sexual behavior was normal.

  The victim told the mother of one of the friends, who took her to the

  police.

¶ 14   A social worker called Daley as she was preparing to fly back

  from California and told her that the victim had been taken into

  custody for her safety. Daley told Helton, and the pair exchanged

  concerned text messages. Helton suggested that Daley call a

  neighbor to see if she could learn anything. Daley responded,

  “[s]ooooooo not a good idea honey until I find out if this has

  anything to do with you!!!” Helton replied, “I’m beyond super

  fucked if it does.” The police arrested Daley when she landed in




                                     4
  Colorado. Helton sent several messages “freaking out” about why

  Daley stopped responding.

                      E.   Charges and Convictions

¶ 15   The prosecution charged Daley with thirteen counts: sexual

  assault on a child by one in a position of trust, including a pattern

  of sexual abuse, § 18-3-405.3(1), (2), C.R.S. 2020; six counts of

  aggravated incest, § 18-6-302(1)(a), C.R.S. 2020; internet sexual

  exploitation of a child, § 18-3-405.4(1), C.R.S. 2020; four counts of

  sexual exploitation of a child, § 18-6-403, C.R.S. 2020; and

  contributing to the delinquency of a minor, § 18-6-701, C.R.S.

  2020.

¶ 16   The jury found Daley guilty as charged, except that it

  acquitted her of the two counts of aggravated incest pertaining to

  the incident with “Daddy.” While the jury found that Daley

  committed a pattern of sexual abuse against the victim, consistent

  with its not-guilty verdict on the “Daddy” counts, the jury did not

  find that Daley “committed sexual contact, or penetration, or

  intrusion of victim relating to ‘Daddy’” as part of that pattern.

                              II.   Analysis

¶ 17   Daley contends on appeal that the trial court


                                     5
          • violated her right to be present at trial;

          • violated her right to an impartial and competent jury;

          • erred by refusing to instruct the jury on the reliability of

               child hearsay;

          • erred by allowing the prosecutor to ask a police detective

               whether the victim’s testimony at trial was consistent

               with her prior statements;

          • erred by admitting an unavailable witness’s statements

               against interest;

          • erred by admitting res gestae evidence about the sexual

               environment in which Daley raised the victim;

          • erred by excluding testimony under the rape shield

               statute; and

          • violated her right to a fair trial through cumulative error.

  We address each argument in turn.

                      A.      Right to be Present at Trial

¶ 18   Daley argues that the trial court violated her constitutional

  right to be present by proceeding with trial after she was

  hospitalized for an apparent suicide attempt. This argument is

  preserved.

                                        6
¶ 19   This argument has two sub-issues: first, whether Daley waived

  her right to be present by her mid-trial voluntary absence; and

  second, if there was waiver, whether the court abused its discretion

  by proceeding with trial in her absence.

                       1.   Additional Background

¶ 20   Daley was not in custody when the trial began. She attended

  the first four days of trial. On the fifth morning of trial, a Monday,

  counsel for the parties learned that Daley had been hospitalized for

  a drug overdose.

¶ 21   First responders discovered three pill bottles on Daley’s

  nightstand, along with an empty beer bottle and a glass that

  contained residue of crushed pills. One pill bottle was for

  hydrocodone (an artificial opiate) prescribed to Daley, another for

  hydrocodone prescribed to the victim, and a third for tramadol

  (another artificial opiate) prescribed to a dog. There was also a note

  on the nightstand that said, “[the victim] was right. This world

  doesn’t need another me.”

¶ 22   Daley was taken to a hospital. She was largely unresponsive

  to both nasal and intravenous Narcan, a drug typically

  administered to prevent or mitigate an opioid overdose. Doctors put


                                     7
  Daley on a Narcan drip, but she continued to fade in and out of

  consciousness. Doctors thought that she may need to be taken to

  the Intensive Care Unit. (She was eventually taken there that

  afternoon.) At the time, the parties understood that Daley would

  not be medically cleared and available for a mental health

  evaluation until late Tuesday or Wednesday, after which a

  psychiatrist would determine whether a further mental health hold

  was necessary.

¶ 23     The prosecution argued that the circumstances established

  that Daley was voluntarily absent from trial and that the trial

  should proceed. The court agreed, finding that “the defendant has

  made herself voluntarily absent by virtue of a mid-trial suicide

  attempt.” The court then ruled that the trial would proceed without

  her.

¶ 24     When trial resumed, the court instructed the jury, “Ms. Daley

  is not here. You are not to draw any adverse inference from her

  absence.” Daley was absent for the remainder of trial.




                                     8
                                  2.       Law

¶ 25   A defendant has a constitutional right to attend her own trial.

  U.S. Const. amends. VI, XIV; Colo. Const. art. II, § 16; People v.

  Janis, 2018 CO 89, ¶ 16.

¶ 26   We review de novo the ultimate question “[w]hether a trial

  court violated a defendant’s constitutional right to be present at

  trial.” Janis, ¶ 14. Whether this right was relinquished by an

  effective waiver presents “a mixed question of fact and law.” People

  v. Price, 240 P.3d 557, 560 (Colo. App. 2010). We review factual

  findings for clear error. People v. Beauvais, 2017 CO 34, ¶ 22;

  United States v. Edwards, 303 F.3d 606, 627 (5th Cir. 2002)

  (reviewing factual findings about whether the defendant was

  voluntarily absent for clear error).

¶ 27   A waiver of the right to be present at trial “is valid only when

  the record as a whole demonstrates that the waiver was knowing,

  intelligent, and voluntary.” Janis, ¶ 26. The prosecution may

  satisfy its burden of proving waiver with “statements of counsel and

  circumstantial evidence.” Id.

¶ 28   The preferred method of waiver is by colloquy with the

  defendant at a hearing, but “a defendant may waive his or her right


                                       9
  to be present by his or her actions, including voluntary absence,

  after the trial has been commenced in his or her presence.” Price,

  240 P.3d at 560 (citing Crim. P. 43(b)). “An absence is voluntary if

  the defendant knows that the proceedings are taking place and does

  not attend.” People v. Stephenson, 165 P.3d 860, 869 (Colo. App.

  2007) (citing Crosby v. United States, 506 U.S. 255 (1993)).

¶ 29   Further, “a defendant’s absence may be deemed voluntary

  where the record establishes that he or she created the medical

  necessity in order to effect his or her absence from trial.” Price, 240

  P.3d at 560-61. Determining whether a defendant was voluntarily

  absent mid-trial “requires a fact-specific inquiry into the type of

  medical condition and circumstances surrounding his or her

  absence, including an inquiry into the defendant’s conduct and

  statements.” Id.

¶ 30   In Price, the defendant attempted suicide mid-trial by cutting

  his wrists and throat, requiring hospitalization. Id. at 561. The

  defendant left a note that said, “I cannot live with the crap trial that

  I am going through in Douglas County. It’s all lies and coached by

  the D.A.’s office.” Id. In holding that the defendant was voluntarily

  absent, a division of this court reasoned that he “was aware his trial


                                     10
  was taking place by attending the first day. His suicide note . . .

  reflected both that he understood the proceedings against him and

  that he purposefully determined to absent himself from the trial.”

  Id.

¶ 31    Even after a defendant waives her right to be present, the

  court has discretion to proceed with the trial or delay it. People v.

  Trefethen, 751 P.2d 657, 658 (Colo. App. 1987); see also Crim. P.

  43(b) (“The trial court in its discretion may complete the trial . . . .”).

  We therefore review the court’s decision to proceed with trial for an

  abuse of discretion. Trefethen, 751 P.2d at 658. A court abuses its

  discretion if its ruling is “manifestly arbitrary, unreasonable, or

  unfair, or if it misapplies the law.” AA Wholesale Storage, LLC v.

  Swinyard, 2021 COA 46, ¶ 32. Judicial discretion “means that the

  court is not bound to decide the issue one way or another, but has

  the power to choose between two or more courses of action and is

  not bound in all cases to choose one over the other.” Gibbons v.

  People, 2014 CO 67, ¶ 42.

                              3.    Application

¶ 32    Like the defendant in Price, Daley voluntarily absented herself

  from trial when she attempted suicide. See 240 P.3d at 560-61.


                                      11
  Daley attended the first four days of trial, so she was clearly aware

  that it was taking place. Id. Her note, the pills, and the

  accompanying medical emergency demonstrated that she intended

  to absent herself from trial.

¶ 33   Daley argues that the prosecution did not clearly establish

  that she attempted suicide, but the record amply supports the trial

  court’s finding that she did. Daley ingested narcotics from three

  separate bottles, two of which were not prescribed to her, and one

  of which was for a dog. This, combined with Daley’s note, supports

  the trial court’s finding and was a sufficient basis for rejecting

  Daley’s counsel’s assertion that she may have only accidentally

  overdosed while taking the pills to fall asleep. For the same

  reasons, we reject Daley’s attempt to distinguish Price on the

  ground that the defendant’s conduct in that case was more clearly a

  suicide attempt.

¶ 34   Daley also argues that self-inflicted medical absences are not

  “per se” voluntary absences. We agree that determining whether a

  defendant was voluntarily absent depends on “a fact-specific

  inquiry into the circumstances surrounding the absence.” Id. at




                                     12
  561. Here, as discussed, the circumstances of Daley’s absence

  demonstrate that it was voluntary.

¶ 35   Next, Daley argues that there was no evidence that her

  voluntary absence was intended “to frustrate the progress of the

  trial.” But that is not the relevant inquiry. Rather, a court must

  find that “she created the medical necessity in order to effect . . .

  her absence from trial.” Id. at 560-61. As discussed, the trial court

  found, with record support, that Daley created a medical necessity

  to be absent from trial.

¶ 36   Having concluded that Daley waived her right to be present,

  we turn to whether the court abused its discretion by allowing the

  trial to continue.

¶ 37   Daley argues that the court erred by not meaningfully

  distinguishing between its voluntariness determination and its

  decision to proceed with trial. The record belies this argument. The

  court gave the lawyers time to determine why Daley was absent.

  The court listened to their information, read case law, and

  determined that Daley was voluntarily absent. Then, the court

  determined that the trial should proceed in her absence.




                                     13
¶ 38   Daley also argues that the court erred by not employing a

  balancing test used by federal courts. See United States v. Latham,

  874 F.2d 852, 859-60 (1st Cir. 1989). Specifically, Daley argues

  that the court should have weighed the public interest of proceeding

  with trial against her interest in attending the trial. No Colorado

  court has held that this federal balancing test is required. But even

  if it is required, the trial court sufficiently considered the relevant

  factors.

¶ 39   The court recognized that Daley was not responding to

  Narcan, and that she was not expected to be released from the

  hospital for at least two days, if not longer.1 The court referred to

  its concerns about the tight trial schedule that it had articulated

  days before Daley’s absence. Additionally, the court heard both

  parties’ understandings of Daley’s condition and the events that led

  to her hospitalization. The court knew that Daley had been present

  during the first four days of trial and that she had been actively

  participating by passing notes to her lawyer.



  1 Ultimately, Daley was released from the hospital four days later,
  the day the jury returned its verdict. The record does not reveal
  whether she was fit to return to the courtroom even then.

                                     14
¶ 40   The court’s careful consideration of and allotment of time to

  this issue convinces us that even if the court did not explicitly

  consider every factor articulated in the federal balancing test,

  assuming it was required to do so, it impliedly considered each

  factor. See People v. McIntyre, 789 P.2d 1108, 1110-11 (Colo. 1990)

  (upholding trial court’s ruling based on its implied findings).

¶ 41   For all these reasons, the court did not violate Daley’s

  constitutional right to be present at trial.

                      B.    Allegedly Sleeping Jurors

¶ 42   After the verdicts were returned by the jury, Daley moved for a

  new trial on the basis that “multiple jurors were witnessed sleeping”

  during trial. Daley contends that the trial court erred by denying

  her motion.

¶ 43   The parties agree that we review a trial court’s ruling on a

  motion for a new trial for an abuse of discretion. Rains v. Barber,

  2018 CO 61, ¶ 8.

                       1.    Additional Background

¶ 44   During trial, the court and counsel for both parties repeatedly

  addressed concerns about three members of the jury who appeared

  to be drowsy or possibly asleep. Unless otherwise specified, the


                                     15
  following facts derive from conversations between the parties and

  the court at multiple bench conferences.

¶ 45   Juror H was one juror about whom the parties and the court

  expressed concern. The court noticed that Juror H looked tired

  during the trial. Later, the court on its own motion questioned

  Juror H outside the presence of the other jurors. The juror stated

  that she had not fallen asleep. She said, “My contacts are killing

  me today, so I just kind of listen and open [my eyes] when I see

  something new . . . . I’ve been putting drops in.” Defense counsel

  moved to replace Juror H with an alternate. Based on the juror’s

  comments, the court denied the motion.

¶ 46   Another potentially problematic juror was Juror D. The court

  noticed that Juror D listened to parts of opening statements with

  his eyes closed. Later during the trial, the court again noted that

  Juror D would listen with his eyes closed, often during difficult

  testimony. The prosecutor stated that Juror D often held his head

  down because he was taking notes in his lap. No one alleged, nor

  did the court find, that Juror D ever fell asleep.

¶ 47   Juror M was the third juror whom the court and the parties

  discussed. Defense counsel told the court that Juror M had fallen


                                    16
  asleep during opening statements. The court disagreed. The court

  stated that it was “discretely [sic] watch[ing] what’s happening in

  the jury box” and that “[i]t wasn’t my perception that anybody fell

  asleep.” Later, the prosecutor stated that although she had not

  seen him sleeping, she “felt like [she] heard him . . . potentially

  snoring.” The prosecutor went on to say that, “in all fairness, he’s a

  very loud breather as well, so it’s hard to tell which one it is.” The

  court stated that the juror displayed visible signs of listening and

  being awake even when his eyes were closed. The court also noted

  that defense counsel had not observed “anything that was

  unconstitutional or other dimension in terms of what may be

  happening with” Juror M. Later that day, the prosecutor and the

  court reiterated their impressions that Juror M was not snoring,

  but that he was just a heavy breather (“It’s like a snort almost,” said

  the prosecutor).

¶ 48   The parties and the court continued to keep a watchful eye on

  Juror M. At some point, defense counsel stated that he had again

  seen Juror M “do[z]ing in and out of sleep,” so the court questioned

  Juror M outside the presence of the other jurors. He said that

  sitting down all day was difficult for him, but he was “do[ing] stuff


                                     17
  to keep [himself] awake,” and that he had heard the evidence

  presented. The court noted that Juror M would lean back and

  forth, tap his feet, and take his shoes on and off during the

  instances when he closed his eyes. The court reasoned that those

  activities indicated that Juror M was staying awake. Defense

  counsel did not move to replace Juror M.

¶ 49   The court took many proactive steps to prevent jurors from

  falling asleep. Frequently, the court had the bailiff bring the jurors

  coffee and tea. The court gave multiple stretch breaks for the jury

  each day; whenever counsel requested a break, it was granted. The

  court advised the jurors that if they listened with their eyes closed,

  they needed to take notes or do something to demonstrate that they

  were awake. And the court took notes on jurors who had their eyes

  closed, observing and recording signs that the jurors were still

  awake.

¶ 50   A few weeks after trial, both alternate jurors emailed the court

  to express their concerns about jurors sleeping through trial.

  Defense counsel filed a motion for a new trial based on the emails.

¶ 51   The court denied the motion, citing the extensive record that

  the court, the prosecutor, and defense counsel had made


                                    18
  throughout trial. While they were all aware of and attuned to the

  possibility of sleeping jurors from the first day of trial, the court

  found that no jurors actually fell asleep.

                    2.   Preservation and Jurisdiction

¶ 52   We must first address the Attorney General’s argument that

  the trial court lacked jurisdiction to rule on Daley’s motion because

  it was untimely. Daley moved for a new trial twenty-four days after

  the verdicts, and four days after receipt of the second alternate

  juror’s email.

¶ 53   “A motion for a new trial based upon newly discovered

  evidence shall be filed as soon after entry of judgment as the facts

  supporting it become known to the defendant . . . .” Crim. P. 33(c).

  “A motion for a new trial other than on the ground of newly

  discovered evidence shall be filed within 14 days after verdict or

  finding of guilt or within such additional time as the court may fix

  during the 14-day period.” Id.

¶ 54   Without explanation, the Attorney General asserts that the

  alternate jurors’ emails did not constitute new evidence under the

  rule. Therefore, the Attorney General argues that the fourteen-day




                                     19
  period applies, and that Daley’s failure to file in that period required

  the court to deny the motion for lack of jurisdiction.

¶ 55   To support that argument, the Attorney General cites People

  ex rel. Iuppa v. District Court, 731 P.2d 723 (Colo. 1987). That case

  is inapplicable. In Iuppa, the supreme court held that failure to file

  a Crim. P. 33 motion within a time period prescribed by the trial

  court is a jurisdictional bar when the court orders the defendant to

  file such a motion. Id. at 724. That did not happen here.

¶ 56   Instead, we apply the principle that in criminal cases, a

  “timely motion for a new trial is not jurisdictional in the sense that

  without it the court would lack authority to adjudicate the subject

  matter.” People v. Moore, 193 Colo. 81, 83, 562 P.2d 749, 751

  (1977); see also People v. Clark, 2015 COA 44, ¶ 188 (distinguishing

  Iuppa and recognizing that “the filing requirements of Crim. P. 33

  were tempered by Crim. P. 45”).




                                    20
¶ 57   We conclude the trial court had jurisdiction to adjudicate

  Daley’s motion. We have appellate jurisdiction to review the trial

  court’s order on the merits.2

                                  3.    Law

¶ 58   “Jury misconduct that materially affects the substantial rights

  of a party so as to prevent a fair and impartial trial may serve as

  grounds for a new trial.” People v. King, 121 P.3d 234, 241 (Colo.

  App. 2005). A juror sleeping during trial may constitute juror

  misconduct that materially affects the defendant’s rights. People v.

  Evans, 710 P.2d 1167, 1168 (Colo. App. 1985).

¶ 59   In Hanes v. People, the supreme court addressed a trial court’s

  denial of a motion to dismiss a juror who was allegedly sleeping.

  198 Colo. 31, 34, 598 P.2d 131, 133 (1979). The supreme court

  reasoned that the trial court was aware of the possibility that the

  juror was sleeping and had watched the juror from “an advantaged

  position” on the bench “to determine whether that possibility was

  true.” Id. The trial court questioned the juror and found that he




  2 Because we conclude that the trial court did not err by denying
  the motion on the merits, we need not and do not address any of
  the other preservation issues raised by the Attorney General.

                                       21
  was attentive. Id. The supreme court held that the trial court did

  not abuse its discretion by relying on its own observations in

  denying the motion to dismiss. Id.

                              4.   Application

¶ 60   The record supports the trial court’s finding that no jurors

  slept during trial. The court’s observations throughout trial, as well

  the observations stated in its order, demonstrate that the court was

  carefully monitoring the jury. When the court was concerned

  whether a particular juror had fallen asleep (Juror H, Juror M), it

  questioned the juror on the record.

¶ 61   The court and the parties made detailed records of juror

  attentiveness, including Juror H’s habit of closing her eyes but still

  taking notes, Juror M’s habit of tapping his feet and taking his

  shoes on and off, and Juror D’s habit of closing his eyes and

  grimacing during difficult testimony. Additionally, the record

  supports the trial court’s finding that Juror M was not snoring but

  merely breathing heavily.

¶ 62   Given this extensive record, the court acted within its

  discretion by relying on its own observations, instead of the

  observations of the two alternate jurors. Like the supreme court in


                                    22
  Hanes, we defer to the trial court’s observations because it had a

  clearer vantage point than the alternates from which to view the

  jurors in question. 198 Colo. at 34, 598 P.2d at 133. The court

  could look directly at the jurors’ faces and observe their body

  language from the front; the alternate jurors sat in the back row

  and could not see their peers’ faces.

¶ 63   This case is nothing like People v. Evans, on which Daley

  relies. There, the trial court knew that a juror was sleeping during

  closing argument but did nothing about it. 710 P.2d at 1168. A

  division of this court reversed because the trial court did not

  replace the juror with an alternate, admonish the juror, or call for a

  recess. But here, as discussed, the court consistently and diligently

  took action.

¶ 64   Daley argues that the court erred by only discussing two

  jurors in its order (Jurors M and H). Not so. Daley’s motion alleged

  that jurors were sleeping but did not specify which jurors. No one

  alleged that Juror D, or any other specific jurors, had fallen asleep.

  That being the case, the court acted within its discretion by

  addressing only those jurors whom defense counsel had alleged

  were sleeping during trial: Jurors M and H.


                                    23
¶ 65   Daley argues that the alternate jurors’ emails, on which her

  motion was based, discuss more than two sleeping jurors. This is

  false. The first alternate’s email referenced “at least two jurors,”

  and later in the email, “two jurors.” The second alternate’s email

  referenced only “one juror.”

¶ 66   Undeterred, Daley argues that the court’s order only

  addressed sleeping jurors, but that it did not address drowsy or

  otherwise inattentive jurors. This is because the basis for Daley’s

  motion for a new trial was that “multiple jurors were witnessed

  sleeping.” (Emphasis added.) No other basis for a new trial was

  presented to the trial court. Other bases therefore are not

  preserved for our review. See Crim. P. 33(c) (motion for new trial

  must allege with particularity the alleged defects and errors).

¶ 67   In any event, we conclude that the allegation of inattentive or

  drowsy jurors in this case does not rise to the level of constitutional

  juror misconduct. Everyone gets drowsy from time to time, and the

  trial court took many remedial steps to address that reality in this

  case, such as bringing the jurors coffee and tea and allowing for

  breaks.




                                     24
           C.   Refusal to Give the Child Hearsay Instruction

¶ 68   Daley argues that the trial court erred by refusing to instruct

  the jury on the unreliability of child hearsay under section 13-25-

  129, C.R.S. 2017.3 We reject this argument.

                       1.    Child Hearsay Statute

¶ 69   Section 13-25-129(1) states that

             [a]n out-of-court statement made by a child
             . . . not otherwise admissible by a statute or
             court rule which provides an exception to the
             objection of hearsay, is admissible in evidence
             in any criminal, delinquency, or civil
             proceedings in which a child is a victim of an
             unlawful sexual offense.

  (Emphasis added.) “If a statement is admitted pursuant to this

  section, the court shall” give a specific child hearsay instruction.

  § 13-25-129(2).

                       2.   Additional Background

¶ 70   Before trial, the prosecution filed a “Notice of Intent to Admit

  Child Hearsay Evidence,” which stated the prosecution’s “intent to



  3 The child hearsay statute was amended in 2019. Though the
  current and pre-amendment statutes, for the purposes of our
  inquiry, are not materially different, we refer to the statute in effect
  at the time of Daley’s trial for clarity and accuracy. See Ch. 42, sec.
  1, § 13-25-129, 2019 Colo. Sess. Laws (S.B. 19-071 amended the
  statute).

                                    25
  admit all of the disclosures by [the victim] regarding and describing

  the sexual and physical acts which are the subject of this action.”

  The notice stated further that the prosecution “in no way forfeit[ed]

  or limit[ed] other avenues for the introduction of hearsay

  statements.”

¶ 71   At a pretrial hearing, Daley stipulated “to the time[,] content[,]

  and circumstances [of the victim’s hearsay statements] as being

  reliable under the child hearsay statute.” But she “reserv[ed] the

  right to object on relevancy grounds or other evidentiary grounds.”

¶ 72   At trial, Daley’s counsel extensively attempted to impeach the

  victim through cross-examination about prior inconsistent

  statements. In response, numerous prosecution witnesses testified

  as to what the victim had told them. Daley identifies eight such

  witnesses. Most of the testimony from these witnesses was given

  without objection, with two exceptions.

¶ 73   First, Daley objected to one prosecution witness’s testimony

  about what the victim had told her regarding a friend’s response to

  the victim’s outcry. In response, the prosecutor argued, among

  other things, that the testimony about what the victim said

  constituted “prior consistent statements” that were admissible


                                    26
  “based on cross-examination from defense counsel.” The court

  overruled Daley’s objection. Second, Daley objected to the

  prosecutor’s question to a detective about the consistency of the

  victim’s statements. The court again allowed the testimony as prior

  consistent statements.

¶ 74    At the jury instruction conference, Daley asked the court to

  give the statutory child hearsay instruction. The prosecutor stated,

  “[T]he purpose of this instruction is if you were admitting

  statements under the child hearsay [statute] and we have not done

  that in this case.” The court agreed and refused the instruction.

   3.    No Evidence Was Admitted Under the Child Hearsay Statute

¶ 75    The court never ruled that any witness’s testimony was

  admitted under the statute. In fact, there were no discussions

  about admitting evidence under the statute at trial until the jury

  instruction conference.

¶ 76    Daley claims that she was misled into believing that the

  victim’s prior statements were admitted under the statute due to

  the prosecution’s notice. Given this, she argues that she had no

  reason to object to the testimony. This argument ignores the fact

  that the prosecution explicitly stated in its notice that it “in no way


                                     27
  forfeit[ed] or limit[ed] other avenues for the introduction of hearsay

  statements.” In response to the notice, Daley stated that she

  reserved the right to object on “other evidentiary grounds.” Clearly,

  both parties expressly contemplated that this evidence could be

  admitted and objected to on other grounds.

¶ 77   More importantly, the child hearsay statute by its own terms

  only applies to evidence “not otherwise admissible by a statute or

  court rule which provides an exception to the objection of hearsay.”

  § 13-25-129(1), C.R.S. 2017. Except as analyzed below, Daley has

  not asserted that the testimony was inadmissible as prior

  consistent statements.4 The statute therefore did not apply to the

  witnesses’ testimony about what the victim told them.

¶ 78   If Daley thought that the evidence was inadmissible on other

  evidentiary grounds, she was required to object on those specific

  grounds. See Am. Fam. Mut. Ins. Co. v. DeWitt, 216 P.3d 60, 66-67

  (Colo. App. 2008) (relevance objection does not preserve a CRE 403

  objection), aff’d, 218 P.3d 318 (Colo. 2009). If Daley was concerned

  about the basis on which hearsay testimony was being admitted,


  4Daley challenges the detective’s opinion regarding the consistency
  of the victim’s statements, which we analyze next.

                                    28
  she should have clarified the matter on the record. Except for the

  two instances identified above, Daley did none of this.

¶ 79    When Daley did object, the court overruled her objection and

  admitted the testimony as prior consistent statements. She can

  hardly now claim surprise that other unobjected-to evidence could

  have been admitted for that purpose.

¶ 80    Because no testimony was admitted under the child hearsay

  statute, the court did not err by refusing Daley’s tendered

  instruction.

   D.    Testimony About the Consistency of the Victim’s Statements

                          1.   The Court Erred

¶ 81    Next, Daley contends that the trial court erred by allowing the

  prosecutor to ask a detective a series of questions about whether

  the victim’s in-court testimony was consistent with her out-of-court

  statements. Disagreeing with the analysis of another division of

  this court, we agree with Daley.

                          a.   Additional Facts

¶ 82    After Daley had extensively impeached the victim with prior

  inconsistent statements, the prosecution called a police detective

  who had observed the majority of the victim’s post-outcry


                                     29
  interviews. The prosecutor asked the detective, “Generally, when

  [the victim’s] talking about the British [G]uy, for example, is her

  testimony in the Blue Sky Bridge Interview generally consistent with

  her testimony during this trial?”

¶ 83   Daley objected and argued at a bench conference that “[the

  prosecutor] just had him state an opinion as to her truthfulness by

  asking him if it was consistent. I ask that that question or his

  response as it was made be stricken. It’s not permissible. That’s a

  question for the jury to decide.” Daley argued further, “[W]e had six

  days of trial testimony here where everyone had an opportunity to

  talk about what was said and what wasn’t said, and it’s not proper

  to then allow this man to summarize everything and say it was all

  consistent.” The court overruled the objection and allowed the

  following series of questions:

             [Prosecutor]: Detective . . . , so we are talking
             about the Blue Sky Bridge interview back in
             November of 2015. When [the victim] is
             speaking in the Blue Sky Bridge interview is
             what she describing [sic], for example, when
             she’s talking about the British [G]uy and
             generally -- was that generally consistent with
             the testimony that she gave during this trial?

             [Detective]: Yes.



                                      30
[Prosecutor]: When she’s talking about her
mother taking photos and videos of her,
penetrating her vagina, fondling her breasts
and kissing her, sending those pictures and
videos to the British [G]uy, is that all generally
consistent with what she had described?

[Detective]: Yes.

[Prosecutor]: When she described this time
period after the British [G]uy where her mom
would touch her breasts or grab her butt or
she would do the same to her mom, was that
generally consistent with what she described
in the Blue Sky Bridge interview?

[Detective]: Yes.

[Prosecutor]: Same goes for the incident that
she described, the Daddy incident where her
mom is masturbating on the phone with him
and rolls over and then they begin mutually
touching each other, penetrating the vagina,
kissing, fondling breasts, things like that, is
that generally consistent?

[Detective]: Yes.

[Prosecutor]: When she described the incident
where Nick [Helton] comes to town and a
threesome occurs and the sequence of events
that she described, is that all generally
consistent with how she described it in the
Blue Sky Bridge interview?

[Detective]: Yes.




                        31
¶ 84   The jury never heard the victim’s prior statements in the

  interviews, only the detective’s opinion that those statements were

  consistent with her trial testimony.

                        b.    Law and Application

¶ 85   The Attorney General argues that the trial court did not err

  because it merely allowed the prosecution to admit the victim’s

  prior consistent statements. But that is not what the prosecution

  did. It presented a police detective’s opinion that the victim’s prior

  statements were consistent with her trial testimony. This is

  materially different than admitting the statements themselves and

  is problematic for at least two reasons.

¶ 86   First, the detective’s statement on the victim’s consistency was

  nothing less than an opinion on the victim’s truthfulness in her

  account of the material events. This was improper because “neither

  lay nor expert witnesses may give opinion testimony that another

  witness was telling the truth on a specific occasion.” People v.

  Wittrein, 221 P.3d 1076, 1081 (Colo. 2009). This prohibition

  includes indirect opinions on another witness’s credibility or




                                    32
  truthfulness.5 Venalonzo v. People, 2017 CO 9, ¶ 32. The Attorney

  General has not explained, and we cannot discern, any other

  probative purpose for the detective’s opinions. Out-of-state cases

  addressing similar fact patterns support our conclusion. See People

  v. Bobian, 2019 COA 183, ¶¶ 45-49 (Berger, J., specially

  concurring) (collecting cases).

¶ 87   For example, the Kentucky Supreme Court has reasoned that

  “testimony that the witness previously made statements that were

  consistent with her trial testimony” was improper because “the

  evidence is offered to prove that the declarant’s trial testimony is

  truthful.” Dickerson v. Commonwealth, 174 S.W.3d 451, 472 (Ky.

  2005).

¶ 88   Similarly, the South Carolina Supreme Court held that it was

  error to introduce a forensic interviewer’s written reports in which

  the interviewer stated that the children “provided details consistent

  with the background information received from mother, the police



  5 This prohibition extends, for example, to comments on a witness’s
  sincerity, believability, or predisposition to fabricate allegations.
  People v. Eppens, 979 P.2d 14, 17 (Colo. 1999) (sincerity); People v.
  Gaffney, 769 P.2d 1081, 1088 (Colo. 1989) (believability); People v.
  Snook, 745 P.2d 647, 649 (Colo. 1987) (predisposition to fabricate).

                                    33
  report, and the other two children.” State v. Jennings, 716 S.E.2d

  91, 94 (S.C. 2011). The South Carolina Supreme Court concluded

  that “[t]here is no other way to interpret the language used in the

  reports other than to mean the forensic interviewer believed the

  children were being truthful.” Id.

¶ 89   We recognize that a division of this court has held differently,

  but we disagree with its analysis. See Chavez v. Chavez, 2020 COA

  70, ¶ 13 (we are not bound by prior divisions). In People v. West, a

  detective testified that the timing of text messages between the

  victim and the defendant was consistent with the victim’s

  testimony. 2019 COA 131, ¶ 37. In distinguishing this testimony

  from improper bolstering, the division reasoned that “the detective

  said nothing about the truth of [the] testimony; instead, the

  detective indicated only that certain statements did not conflict with

  other statements or evidence.” Id. at ¶ 43.

¶ 90   We do not apply West’s reasoning because it is at odds with

  Colorado Supreme Court precedent. The supreme court has held

  that witnesses may not directly or indirectly testify about the

  truthfulness of another witness. See Wittrein, 221 P.3d at 1081.

  But that is what happened here.


                                    34
¶ 91   The second reason the detective’s opinion was improper is that

  it usurped the jury’s function. It is the jury’s fundamental task to

  consider all testimony and to determine which version of the events

  is more credible. Bobian, ¶ 39 (Berger, J., specially concurring).

  Similarly, it was for the jury to determine whether the victim’s

  statements were consistent with what she said before trial. The

  usurpation was particularly harmful in this case because the jury

  did not hear any of the recorded interviews. Instead, the jury only

  heard the detective’s opinion that the victim testified consistently

  with those interviews. The jury had no way to independently

  evaluate the detective’s opinion.

¶ 92   We also resoundingly reject the Attorney General’s argument

  that time constraints necessitated and permitted the detective’s

  testimony because it would have taken too long to admit fifteen

  hours of the victim’s recorded interviews. Time constraints do not

  allow the prosecution to run roughshod over a criminal defendant’s

  right to a fair trial. Time constraints are no excuse for failing to

  comply with evidentiary rules.

¶ 93   Additionally, the prosecution need not have introduced all

  fifteen hours of interviews. It only needed to introduce those prior


                                      35
  consistent statements necessary for rehabilitation. It is common

  practice to isolate important pieces of audio or visual recordings

  from the recording as a whole, separating the wheat from the chaff.

¶ 94   We therefore hold that the trial court abused its discretion by

  admitting this testimony.

                      2.    The Error Was Harmless

¶ 95   The standard of reversal for preserved evidentiary claims is

  harmless error. Hagos v. People, 2012 CO 63, ¶ 12. An error is

  harmless if there is no reasonable possibility that it contributed to

  the conviction. Pernell v. People, 2018 CO 13, ¶ 22. Under this

  standard, we will not reverse unless the error “substantially

  influenced the verdict or affected the fairness of the trial

  proceedings.” Hagos, ¶ 12 (citation omitted).

¶ 96   For three reasons, we conclude that there is no reasonable

  possibility that the error contributed to Daley’s convictions.

¶ 97   First, the jury’s split verdict is strong evidence that it was not

  influenced by the detective’s improper testimony. One of the

  improper exchanges concerned the alleged abuse relating to

  “Daddy.” The prosecutor asked about “the Daddy incident where

  her mom is masturbating on the phone with him and rolls over and


                                     36
  then they begin mutually touching each other, penetrating the

  vagina, kissing, fondling breasts, things like that, is that generally

  consistent?” The detective said yes. Despite this improper

  bolstering, the jury acquitted Daley of all charges pertaining to the

  “Daddy” incident. This demonstrates that the jury was not

  substantially influenced by the testimony.

¶ 98   Second, the detective’s improper bolstering was miniscule in

  comparison to the proper corroboration accomplished by other

  witnesses. The detective’s testimony covered about a page and a

  half of transcript during an eight-day trial. The fact that improperly

  admitted testimony was brief and fleeting supports a conclusion

  that it was harmless. People v. Herdman, 2012 COA 89, ¶¶ 46-47.

  More importantly, as discussed in Part II.C, supra, the jury heard a

  great deal of testimony from other prosecution witnesses about the

  victim’s prior consistent statements. Daley identified eight

  witnesses who gave such testimony. The magnitude and variety of

  testimony properly corroborating the victim’s testimony leads us to

  conclude that the detective’s fleeting opinion did not affect the jury.

¶ 99   Third, the evidence against Daley was overwhelming. See

  Bartley v. People, 817 P.2d 1029, 1034 (Colo. 1991) (an error may


                                     37
  be harmless if there was overwhelming evidence of guilt). In a

  series of text messages that were presented to the jury, Daley

  acknowledged the existence of “naked” photos of the victim that

  they took for the British Guy. As to the convictions regarding the

  events involving Helton, the jury saw messages between Helton and

  Daley that alluded to a plan to have group sex with the victim and

  later corroborated that it occurred. The evidence also included

  Helton’s statements against interest (discussed in the next section),

  acknowledging that the group sex occurred and that he had sex

  with the victim.

¶ 100   The victim was able to identify a photo of Daley’s genitals,

  including a mole. This identification was evidence that Daley had

  the victim touch Daley’s genitals. And the victim’s testimony, given

  over multiple days, alleged with detail the sexually explicit photos

  that Daley took of her and sent to others, as well as Daley’s specific

  acts of sexual abuse.

¶ 101   Daley counters by pointing our attention to the alternate

  jurors’ emails, both indicating that they would not have returned a

  guilty verdict. These statements are not competent evidence under

  CRE 606(b), and Daley does not claim that they are. See Clark,


                                    38
  ¶ 239 (discussing competent evidence). Therefore, we do not

  further address these statements.

¶ 102   For all these reasons, we conclude that the court’s error was

  harmless.

                      E.    Other Evidentiary Rulings

¶ 103   Daley argues that three other evidentiary rulings constituted

  reversible error.

                           1.   Standard of Review

¶ 104   “We review a trial court’s evidentiary rulings for an abuse of

  discretion.” Campbell v. People, 2019 CO 66, ¶ 21. For a preserved

  error, we reverse only if it substantially influenced the verdict or

  affected the fairness of the trial proceedings. People v. Garrison,

  2017 COA 107, ¶ 31.

         2.   Unavailable Witness’s Statements Against Interest

¶ 105   The trial court admitted two of Helton’s out-of-court

  statements as statements against interest. CRE 804(b)(3). Such

  statements “are not excluded by the hearsay rule if the declarant is

  unavailable as a witness.” CRE 804(b). Helton died in California

  while awaiting extradition to Colorado. It is uncontested that his

  death rendered him unavailable under the rule. See CRE 804(a)(4).


                                     39
¶ 106   A statement is against interest if two elements are met:

             (A) a reasonable person in the declarant’s
             position would have made [the statement] only
             if the person believed it to be true because,
             when made, it . . . had so great a tendency to
             . . . expose the declarant to civil or criminal
             liability; and

             (B) [the statement] is supported by
             corroborating circumstances that clearly
             indicate its trustworthiness . . . .

  CRE 804(b)(3).

¶ 107   A statement tends to subject a person to criminal liability if

  the statement “would have been probative in a trial against him.”

  People v. Moore, 693 P.2d 388, 390 (Colo. App. 1984).

                 a.    Helton’s Statements on the Bridge

¶ 108   A police officer discovered a man, identified as Helton, who

  was threatening to jump off a bridge in California. The officer

  talked to Helton to figure out “what [was] causing him anguish,”

  attempting to convince Helton to come down to safety. Helton told

  the officer that he had an outstanding warrant in Colorado for

  “having sex with a minor.” Helton said that he had sex with a

  woman and her daughter at the woman’s house. The officer

  testified that Helton “made it sound like” Helton had sex with the



                                     40
  woman and the daughter at the same time. Helton told the officer

  that “it wasn’t until several weeks later” that he found out that the

  daughter was a minor. The officer was able to convince Helton to

  come down.

¶ 109   The trial court admitted Helton’s bridge statements,

  concluding that they tended to subject him to criminal liability and

  were supported by corroborating circumstances of trustworthiness.

¶ 110   We first conclude that Helton’s statements about having had

  sex with a minor had a strong tendency to subject him to criminal

  liability. Daley argues that the statements did not satisfy every

  element of particular sexual offenses, but that is not the test. It is

  enough that the statements “would have been probative in a trial

  against” Helton. Id. at 390.

¶ 111   The court also properly exercised its discretion by finding

  corroborating circumstances indicated the trustworthiness of the

  statements. Helton made them while he was distraught,

  threatening to jump off a bridge. These circumstances indicate that

  Helton believed what he was saying — he was upset enough about

  what he said he had done (or that others had found out what he

  had done) that he was considering ending his life.


                                    41
¶ 112   Thus, the trial court acted within its discretion by admitting

  Helton’s statements on the bridge.

                       b.    Helton’s Jail Phone Call

¶ 113   After the bridge incident, Helton was taken to jail in California.

  While awaiting extradition to Colorado, he had a phone call with his

  wife, during which they discussed the Colorado warrant.

¶ 114   Daley stated at a pretrial motions hearing that she did not

  object to the prosecution introducing Helton’s jailhouse statements.

  Daley’s counsel mentioned the phone call during opening

  statement: “You will hear about e-mail statements and other

  statements he makes that we have in recorded phone calls where he

  is admitting to that sexual threesome.” Later in the opening

  statement, Daley’s counsel referenced specific statements that

  Helton made on the call.

¶ 115   On these facts, we conclude that Daley invited any error with

  respect to admitting Helton’s jail phone call.

¶ 116   “The doctrine of invited error prevents a party from

  complaining on appeal of an error that he or she has invited or

  injected into the case; the party must abide the consequences of his

  or her acts.” People v. Rediger, 2018 CO 32, ¶ 34. The invited error


                                     42
  doctrine only applies to “trial strategy but not to errors that result

  from oversight.” Id.

¶ 117   Daley cannot complain that statements she relied on in

  opening statement were later admitted into evidence. See Gray v.

  People, 139 Colo. 583, 588, 342 P.2d 627, 630 (1959) (“[W]e cannot

  consider the trial court to be in error for giving an instruction

  demanded by the defense.”). The multiple instances when Daley

  could have objected to this evidence, but did not, coupled with her

  multiple references to the phone call during opening statement,

  demonstrate that she made a strategic choice to use that evidence.

  Daley therefore invited any error, so appellate review is barred.

  Rediger, ¶ 34.

                             3.    Res Gestae

¶ 118   Daley next argues that the court erred by admitting a myriad

  of evidence about her sex life as res gestae. Daley does not argue

  that the res gestae doctrine should be abolished. See People v.

  Rojas, 2020 COA 61, ¶¶ 19-24 (holding that evidence was

  admissible under the res gestae doctrine) (cert. granted Oct. 6,




                                     43
  2020).6 She only argues that the evidence was irrelevant and

  unduly prejudicial under CRE 401-403.

                          a.   Additional Facts

¶ 119   The prosecution presented a multitude of evidence concerning

  the sexualized environment in which Daley raised the victim. For

  example, when the victim was in elementary school, Daley and a

  boyfriend had loud sex in a bedroom while the victim was sleeping

  in the bedroom closet. Daley also shared intimate details about her

  sex life with the victim. The victim testified that Daley would

  masturbate in her presence, including times when they were

  sharing a bed. The victim testified that she and Daley would walk

  around their house naked, and that Daley would slap or grab the

  victim’s breast or buttocks. The prosecution argued that all of this

  was evidence of “grooming” the victim, helping to explain how the

  victim reacted to the abuse. The trial court admitted this evidence

  as res gestae.




  6 Based on the order granting certiorari in People v. Rojas, 2020
  COA 61, the supreme court is considering abrogating the res gestae
  doctrine in Colorado. Rojas v. People, (Colo. No. 20SC399, Oct. 6,
  2020) (unpublished order). Current case law, however, recognizes
  the res gestae doctrine.

                                    44
¶ 120   Daley argues that the court erred by allowing the following

  testimony:

          • there were occasions when the victim overheard or saw

               Daley and a boyfriend having sex or engaging in other

               sexual acts;

          • Daley had vibrators, lubricant, condoms, latex gloves,

               and sex toys in her bedroom;

          • upon her arrest at the airport, Daley had vibrators and

               sex toys in her luggage; and

          • Daley’s digital devices included a number of sexually

               explicit photos of Daley.

¶ 121   Additionally, she challenges the admission of a photo of Daley

  using a vibrator on her genitals.

                                  b.       Law

¶ 122   Res gestae is “matter incidental to the main fact and

  explanatory of it.” People v. Rollins, 892 P.2d 866, 872 (Colo. 1995)

  (citation omitted). Res gestae is generally “linked in time and

  circumstances with the charged crime, or forms an integral and

  natural part of an account of the crime, or is necessary to complete

  the story of the crime for the jury.” People v. Quintana, 882 P.2d


                                       45
  1366, 1373 (Colo. 1994) (citation omitted). But res gestae must still

  be relevant under CRE 401 and not unduly prejudicial under CRE

  403. Rollins, 892 P.2d at 873.

¶ 123   Evidence is relevant under CRE 401 when it makes the

  existence of a consequential fact more or less probable than it

  would be without the evidence. The rules of evidence strongly favor

  the admission of relevant evidence. Murray v. Just in Case Bus.

  Lighthouse, LLC, 2016 CO 47M, ¶ 19.

¶ 124   CRE 403, however, requires the exclusion of relevant evidence

  “if its probative value is substantially outweighed by the danger of

  unfair prejudice.” “Evidence is unfairly prejudicial only if it has a

  tendency to suggest a verdict on an improper basis, such as bias,

  shock, anger, or sympathy.” People v. Ellsworth, 15 P.3d 1111,

  1114 (Colo. App. 2000). When admitted evidence is challenged on

  appeal under CRE 403, the reviewing court must afford the

  evidence its maximum probative weight and its minimum

  prejudicial effect. Murray, ¶ 19.

¶ 125   “Rule 403’s ‘probative value’ is not considered in isolation but

  signifies the ‘marginal’ or ‘incremental’ probative value of evidence

  relative to the probative force of other evidence available in the


                                      46
  case.” People v. Williams, 2020 CO 78, ¶ 14 (citations omitted).

  Thus, we consider the extent to which the proffered evidence “adds

  logical force . . . to the existing body of evidence proving the same

  material fact.” Id.

                             c.   Application

¶ 126   We conclude that the court did not abuse its discretion by

  admitting this evidence.

¶ 127   The evidence was relevant. The lion’s share of it supported the

  prosecution’s theory of the case: Daley was able to get the victim to

  participate in sexual activities and procure her silence about what

  Daley was doing because of years of grooming. Evidence offered to

  demonstrate grooming included testimony about instances when

  Daley would have audible sex or masturbate in the victim’s

  presence or while she was nearby. The victim’s testimony

  corroborated this theory of the case. When the victim told others

  about the types of things her mother did to her, the victim was

  surprised at how upset they were. This evidence was relevant and

  highly probative. The probative value of this evidence far exceeded

  any unfair prejudice.




                                    47
¶ 128   Next, the sexually explicit photograph of Daley tended to rebut

  the assertion that the naked photos she sent to the British Guy

  were mere “diet” photos (Daley’s theory), rather than sexually

  explicit photos. The photo of Daley, as well as the victim’s

  testimony about other photos, also rebutted the argument that the

  victim introduced Daley to sending sexually explicit photos on the

  internet. While the photo and this testimony may have been

  unfairly prejudicial, affording the evidence its maximum probative

  value and minimum prejudicial effect, we cannot say that the court

  abused its discretion by admitting it. See Murray, ¶ 19.

¶ 129   Next, testimony about Daley’s possession of sexual toys and

  devices was relevant to the victim’s allegation that Daley had taken

  a nude photo of her handcuffed to the bed, used vibrators on her,

  and purchased vibrators for her. Because this evidence

  corroborated some of the material allegations in the case, it was

  highly probative and not excludable under CRE 403.

¶ 130   The trial court therefore did not abuse its discretion by

  admitting any of this evidence.

¶ 131   But even if any evidence of Daley’s lawful sexual activities was

  errantly admitted, the error was harmless. Daley argues that the


                                    48
  error “allowed jurors with more conventional tastes to judge her

  negatively.” To the contrary, the evidence of the crimes for which

  Daley was convicted was a much more prejudicial basis for which

  the jury could judge her negatively. Like in People v. Herron, the res

  gestae evidence was “vastly overshadowed” by the multitude of

  evidence of sexual abuse of a child for which Daley was convicted.

  251 P.3d 1190, 1198 (Colo. App. 2010) (evaluating the

  harmlessness of CRE 404(b) evidence).

¶ 132   And again, the jury’s split verdict demonstrates that the

  evidence was not so overly prejudicial that the jury could not

  properly evaluate the case as a whole. The split verdict

  demonstrates that the jury did not hear the evidence of Daley’s

  lawful sexual activities and decide on that basis that she was guilty

  of every sexual crime with which she was charged.

        4.   Excluding Testimony Under the Rape Shield Statute

¶ 133   The prosecution asked one of its witnesses, “Did [the victim]

  tell you whether she had, in fact, found someone to take her

  virginity” around the time of the interactions with the British Guy?

  The witness responded, “Yes. They — she said that it was almost

  her cousin . . . at one point, and [the cousin] stopped it right before


                                    49
  they had intercourse, and then she found another guy online.” The

  prosecution did not ask about the cousin or that interaction. When

  Daley indicated her intent to call the cousin as a witness and ask

  him about his sexual contact with the victim, the court ruled that

  the testimony was barred by the rape shield statute. See § 18-3-

  407(1), C.R.S. 2020.

¶ 134   “Evidence of specific instances of the victim’s or a witness’s

  prior or subsequent sexual conduct, opinion evidence of the victim’s

  or a witness’s sexual conduct, and reputation evidence of the

  victim’s or a witness’s sexual conduct” is only admissible in limited

  circumstances. Id. The statute reflects “the state’s policy . . . that

  victims of sexual assaults should not be subjected to psychological

  or emotional abuse in court as the price of their cooperation in

  prosecuting sex offenders.” People v. McKenna, 196 Colo. 367, 372,

  585 P.2d 275, 278 (1978). The statute requires the proponent of

  the evidence to make an offer of proof as to the “relevancy and

  materiality” of the evidence before it can be admitted. § 18-3-

  407(2).

¶ 135   On appeal, Daley argues that the prosecution opened the door

  to further questioning about the cousin’s sexual history with the


                                     50
  victim. She contends that the court erred in foreclosing this line of

  questioning. We do not address the interplay of the rape shield

  statute and the doctrine of opening the door because Daley’s offer of

  proof at trial was clearly insufficient under the statute.

¶ 136   Defense counsel argued that further testimony from the

  cousin went to the victim’s credibility. But a “defendant cannot

  introduce evidence of a victim’s prior sexual history to attack the

  credibility of a victim as a witness.” People v. Wallen, 996 P.2d 182,

  186 (Colo. App. 1999) (interpreting the rape shield statute). Even if

  the doctrine of opening the door somehow negates that black letter

  rule of law, Daley has not explained how this testimony would

  impinge the victim’s credibility. The victim testified that she lost

  her virginity to someone she met online with the help of her mother.

  The testimony of the prosecution’s witness did not contradict that.

  Without more, it is not clear how the victim’s credibility would have

  been impeached by the proffered evidence.

¶ 137   Daley also argues that the cousin should have been allowed to

  “defend himself.” But what the cousin did or did not do had

  nothing to do with the offenses that Daley was charged with.




                                    51
¶ 138   On appeal, Daley argues that the cousin’s testimony was

  necessary to rebut the inference “that Daley was recruiting her own

  nephew to take her daughter’s virginity to facilitate plans with [the]

  British [G]uy.” Daley did not make this argument to the trial court

  in her offer of proof, so we will not consider it. Even if we did, it is

  not at all clear how the witness’s testimony led to the inference that

  Daley was recruiting the cousin to have sex with the victim because

  the testimony did not mention Daley.

¶ 139   The court properly exercised its discretion in excluding this

  testimony under the rape shield statute.

                          5.    Cumulative Error

¶ 140   Last, Daley argues that cumulative error deprived her of a fair

  trial. We disagree.

¶ 141   The doctrine of cumulative error requires that numerous

  errors occurred, not merely that they were alleged. People v. Allgier,

  2018 COA 122, ¶ 70. “For reversal to occur based on cumulative

  error, a reviewing court must identify multiple errors that

  collectively prejudice the substantial rights of the defendant, even if

  any single error does not. Stated simply, cumulative error involves




                                     52
  cumulative prejudice.” Howard-Walker v. People, 2019 CO 69, ¶ 25

  (citation omitted).

¶ 142   We have only identified one error, the detective’s testimony on

  the consistency of the victim’s statements. We concluded that this

  error was harmless. The doctrine of cumulative error is therefore

  inapplicable.

                             III.   Conclusion

¶ 143   The judgment of conviction is affirmed.

        JUDGE RICHMAN and JUDGE WELLING concur.




                                     53